Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 12/21/2021.
Claims 1, 8, 15 have been amended by Applicant.
Claims 1-20 are currently pending and have been rejected as follows. 

Response to Amendments / Response to Arguments
Applicant’s 12/21/2021 amendment necessitated new grounds of rejection in this action. 	Remarks 12/21/2021 p. 10 ¶5-p. 12 ¶1 argues that the prior art of 
	Marquie and Figura does not teach or suggest the newly amended: 
	- “the case management data including user-configured case attributes and user- configured performance criteria, the performance criteria defining predetermined goals for associated ones of the case attributes”
	- “wherein the case attributes are compared to the performance criteria to determine whether the performance criteria have been met”; 
	Applicant’s prior art arguments are considered but moot in view of new grounds of rejection. Specifically, Asgari et al, US 20060149608 A1 hereinafter Asgari, and Crivat et al US 20080189237 A1 hereinafter Crivat are newly relied upon by Examiner. 
Asgari teaches or suggests: 
	- “the case management server defining case management data associated with a plurality of cases, the case management data including user-configured case attributes” (¶ [0035] 4th sentence: user provides credit term and initial weight for associated credit weight. ¶ [0041] 3rd sentence: the user can change, configure this value as desired) “and user-configured performance criteria, the performance criteria defining predetermined goals for associated ones of the case attributes” (¶ [0046] 2nd sentence: user configures an objective function through data entry. ¶ [0005] 3rd sentence: the better the objective function, the better the optimization result and more efficient the optimization operation)
	- “wherein the case attributes are compared to the performance criteria to determine whether the performance criteria have been met” (Fig.4, ¶ [0003] 2nd-5th sentence: each iteration, is a proposed solution, resulting in improving objective function as the mathematical expression having parameter values of a proposed solution as inputs. The objective function produces figure of merit for the proposed solution. Comparison of objective function values measures relative strength of one solution versus another. ¶ [0044] ≈ 13th-14th sentences. Fig.4, S16: processor assesses whether optimization process converged upon solution using objective function values from S14) 

	Crivat also appears to teach or suggest:
	- “the case management server defining case management data associated with a plurality of cases, the case management data including user-configured case attributes” (¶ [0047] 2nd, 5th sentences:  for a given row, find value of column Source. The user chooses two degrees of freedom in the offer. ¶ [0044] 3rd sentence: other example where user changes the age attribute column) “and user-configured performance criteria, the performance criteria defining predetermined goals for associated ones of the case attributes” (¶ [0046] 1st sentence: user defined goal, is an optimization for a business problem applied to a respective row. ¶ [0045] 5th sentence: the user can redefine the goal) 
	- “wherein the case attributes are compared to the performance criteria to determine whether the performance criteria have been met” (¶ [0032] 2nd sentence: For a current row, the possible combinations of states for the input columns can be explored, at 208, and a determination whether one or more of the combinations of states might achieve the desired goal can be made, at 210: desired goal achievable? Yes/No).
 







Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Asgari et al, US 20060149608 A1 hereinafter Asgari, in view of 
	* Richter et al, US 20100100418 A1 hereinafter Richter, in further view of
	* Crivat et al, US 20080189237 A1 hereinafter Crivat, 
Claims 1, 8, 15 
Asgari teaches or suggests: “A method implemented in a case management system having a predictive analysis engine and a message handler embodied on an application server, the method for providing from the server to a case technician device a prediction message responsive to incoming case management data received from the case technician device, the method comprising” (independent Claim 15) / “A computer program product, comprising a non-transitory computer readable storage medium that stores thereon computer-readable program code that is executable by a processor to execute a case management system configured to receive information via an application protocol layer coupled to a network subsystem” (independent Claim 8): /  “A system comprising” (independent Claim 1) (Asgari Fig.1, ¶ [0009] and ¶ [0032] - ¶ [0036]): 
	 “a case management server coupled by an application protocol layer to a network 
subsystem”; (Asgari ¶ [0032] 4th sentence: server 10 is accessible by computers 22 and 26 over intranet 20 and Internet 24. The operation will be discussed in detail below), “the case management server defining case management data associated with a plurality of cases, the case management data including user-configured case attributes” (¶ [0035] 4th sentence: user provides credit term and initial weight for associated credit weight. ¶ [0041] 3rd sentence: the user can change, configure this value as desired) “and user-configured performance criteria, the performance criteria defining predetermined goals for associated ones of the case attributes” (Asgari ¶ [0046] 2nd sentence: user configures an objective function through data entry. ¶ [0005] 3rd sentence: the better the objective function, the better the optimization result and more efficient the optimization operation) 
	“one or more  (Asgari ¶ [0032] 4th sentence: the server is accessible by computers 22, 26 over intranet 20 and Internet 24, respectively); “and” 
	“a data store coupled to the case management server, wherein the data store contains configuration data including the defined case management data”; (¶ [0041] the memory stores each optimization parameter that has the predetermined credit term and weight therewith. ¶ [0033] 3rd sentence memory stores the configured objective functions) 
	“wherein the case attributes are compared to the performance criteria to determine whether the performance criteria have been met” (Asgari Fig.4, ¶ [0003] 2nd-5th sentence: each iteration, is a proposed solution, resulting in improving objective function as the mathematical expression having parameter values of a proposed solution as inputs. The objective function produces figure of merit for the proposed solution. Comparison of objective function values measures relative strength of one solution versus another. 
	Asgari ¶ [0044] ≈ 13th-14th sentences. Fig.4, S16: processor assesses whether optimization process converged upon solution using objective function values from S14) 
	“the case management server including a (Asgari mid-¶ [0044] ≈ 15 sentence: generation, convergence assessment, modification operations of steps S12,16,18 are performed on well-known optimization algorithm such as Genetic Algorithms, Simulated Annealing, Tabu Search). 
	
	- “retrieve a first portion of the configuration information containing a plurality of the case attributes” (Asgari ¶ [0036] 3rd sentence: accessing optimization parameters stored in memory) “and a corresponding plurality of the performance criteria and associated outcomes” (Asgari ¶ [0008] 3rd sentence: access previously stored configured objective function. ¶ [0005] 3rd sentence: the better the objective function the better the optimization result and the more efficient optimization operation. ¶ [0003] 2nd sentence: each iteration, which can be a proposed solution, results in improvement of objective function)
	- “analyze the retrieved configuration information and generate a set of projected outcomes corresponding to the performance criteria” (Asgari ¶ [0005] 3rd sentence: the better the objective function, the better the optimization result and the more efficient the optimization operation. Asgari mid-¶ [0044] in S14, processor uses objective function to generate objective function value for each candidate solution);

 	- “generate correlation data, wherein the correlation data establishes for each of the case attributes a relationship with a corresponding one of the projected outcomes based on at least one of the performance criteria corresponding to the case attribute and the projected outcome” (Asgari ¶ [0005] 3rd sentence: the better the objective function, the better the optimization result and the more efficient the optimization operation. 
	Asgari ¶ [0041] 6th sentence: each option correlates to empirically predetermined penalty weight such that the greater the importance the greater the penalty weight. Also,
	Asgari ¶ [0002] 5th-6th sentences:  solving CSP - Constraint Satisfaction Problem means finding one feasible solution within search space that satisfies the constraint conditions. Solving Free Optimization Problem-COP means finding a solution that is both feasible and optimal in that a minim (or maxim) value for desired condition(s) is realized.
	Asgari ¶ [0015] 3rd-8th sentences: the generic objective function is defined as a sum of credit and penalty components. A penalty component includes a penalty term multiplied by associated penalty weight. A credit component includes a credit term multiplied by associated credit weight. The credit terms represent the optimality conditions for the problem. The penalty terms represent the constraints for the problem. Each credit term is a mathematical expression that quantifies an optimality condition. Each penalty term is a mathematical expression that quantifies a constraint
	Asgari mid-¶ [0044] ≈ 13th sentence: In step S16, processor 14 assesses whether optimization process converged upon a solution using objective function values S14, candidate solutions S12, configured objective function S10) “and”
	
	- “store the correlation data in the data store”; (Asgari ¶ [0033] 1st sentence: the objective function satisfying the above definition is stored in the memory)
	 

	“the predictive analysis engine further configured to” 
	- “receive case data from a first (Asgari ¶ [0001] 3rd sentence: both the system function and constraints are comprised of system inputs (control variables) and system outputs, which may be either discrete or continuous. ¶ [0044] 5th sentence: In step S12, the processor 14 retrieves from memory 16 sets of values for input parameters of the optimization problem based on the optimization algorithm in use. ¶ [0041] 3rd-5th sentences: in Fig.3, the penalty term incorporates the design value, and the user can change or configure this value as desired. Additionally, Fig.3 allows the user to set an importance 56 for each optimization constraint 50. In importance field 58 for optimization constraint, the user has pull-down options of minute, low, nominal, high and extreme)
	- “in response to receiving the case data, identify values of the one or more attributes in the received case data”; (Asgari ¶ [0002] last sentence: finding a solution that is both feasible and optimal in the sense that minimum (or maximum) value for the desired condition(s) is realized. ¶ [0003] 1st-2nd sentences: The solution involves a mathematical search algorithm, whereby successively improved solutions are obtained over the course of a number of algorithm iterations. Each iteration, which can be thought of as a proposed solution, results in improvement of an objective function. ¶ [0043] 5th sentence: the well-known dynamic methodology adjusts the initial weight value during the course of the objective function's use in an optimization search based on a mathematical expression that determines the amount and/or frequency of the weight change)
	- “retrieve the generated correlation data” (¶ [0008] 3rd sentence: access previously stored objective function. ¶ [0046] 3rd sentence: receiving objective function result) “and” 
	- “identify, for the specific case, ones of the projected outcomes in the stored correlation data that are associated with the identified case attribute values in the received case data” (Asgari ¶ [0005] 2nd sentence: objective function plays important role of guiding the optimization algorithm to a possible best solution. ¶ [0046] 2nd-4th sentences, ¶ [0065] 3rd-6th sentences: performing the objective function operation for different candidate solutions to obtain figures of merit regarding the solutions. In this manner, the user treats the objective function as a tool in determining a solution to the optimization problem.
rd sentence: the optimization process may advance through steps S14, S16, S18 and back to S12 recursively until step S16 determines convergence for a generated candidate solution i.e. operational plan).
---------------------------------------------------------------------------------------------------------------------
* While *
	Asgari as mapped above teaches at mid-¶ [0044] ≈ 15 sentence: well-known optimization algorithm such as Genetic Algorithms, Simulated Annealing, Tabu Search.
	Asgari does not explain his/her algorithms (i.e. genetic Algorithms) as 
	- “self-learning” as explicitly claimed.  
* However *
         Richter in analogous statistical analysis on enterprise operations teaches/ suggests: 
	- “self-learning” (Richter ¶ [0078] 1st-3rd sentences: Fig.5 is a flowchart illustrating a method for automatically generating self-learning marketing campaigns utilizing genetic algorithms according to embodiments of the invention. The method begins at block 502 by identifying possible variables within data accessible to a marketing automation system that may be used to identify demographic groups and/or campaign data. The identified variables are attributes of a campaign and segment and correspond to heritable attributes of the campaign or segment).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have explained or at least complementarily have modified Asgari’s algorithms (i.e. genetic algorithms) to have built upon or included “self-learning” as further explained by Richter in order to allow those of skilled in data processing arts to most effectively convey the substance of their work to others skilled in the art for a desired result (Richter ¶ [0015] 2nd - 3rd sentences & MPEP 2143 G) in a convenient manner (¶ [0015] 6th sentence & MPEP 2143 G) and beneficial for efficient segmentation (Richter ¶ [0042], ¶ [0053]) automatically generating adaptive campaigns (Richter ¶ [0020], last sentence, ¶ [0042] 1st sentence, ¶ [0053], ¶ [0065], and MPEP 2143 G, F). Such predictability of modification is corroborated by the fact that Richter proposes at ¶ [0015] 4th – 5th sentence operations of storing, transferring, combining, comparing, and otherwise manipulating data analogous to those of Asgari mapped above. The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in Asgari ¶ [0045], ¶ [0070] 2nd sentence in view of Richter ¶ [0084]
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor dealing with statistical analysis on enterprise operations. In such combination each element would have merely performed the same organizational, analytical and learning functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Asgari in view of Richter, the results of the combination would have fitted together, like pieces of puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
* Moreover *
	Asgari / Richter as a combination does not explicitly recite:
      - “the case management server including an outgoing data handler configured to build a message based on the identified projected outcomes for the corresponding specific case that are associated by the correlation data with the identified case attribute values” 
      - “provide the message to the application protocol layer the application protocol layer configured to format the received message for delivery to the first remote computer device” as claimed. 
	Crivat is found by Examiner as analogous art because is similarly teaches “user-configured case attributes” at ¶ [0047] 2nd, 5th sentences:  as user chooses 2 degrees of freedom in the offer and at ¶ [0044] 3rd sentence: other example where the user changes the age attribute column. Crivat is found by Examiner as analogous art because is similarly teaches “user-configured performance criteria” at ¶ [0046] 1st sentence: as user defined goal, is an optimization for a business problem applied to a respective row and at ¶ [0045] 5th sentence: as user redefined goal. Crivat is analogous because it similarly teaches “case attributes are compared to the performance criteria to determine whether the performance criteria have been met” at ¶ [0032] 2nd sentence: For a current row, the possible combinations of states for the input columns can be explored, at 208, and a determination whether the combinations of states might achieve the desired goal can be made, at 210: desired goal achievable? Yes/No ¶ [0054] predictive analysis engine 
* Thus *
Crivat can also be viewed as analogous art of statistical analysis on enterprise operations.
* With the analogous art test now satisfied Examiner submits that *
Crivat teaches or suggests:
	- “the case management server including an outgoing data handler configured to build a message based on the identified projected outcomes for the corresponding specific case that are associated by the correlation data with the identified case attribute values” (Crivat Fig.4, ¶ [0032] 3rd sentences: If the desired goal can be achieved Yes, the combination of states that maximizes the probability that the target column has the desired value is output, at 212. ¶ [0072] 1st-2nd sentences: the information is encoded in the signal. Fig.4, ¶ [0032] 4th sentence: This output value can be presented to the user for further action. Also, ¶ [0027] 2nd-3rd sentences, ¶ [0045] 4th sentence); “and”  
	- “provide the message to the application protocol layer the application protocol layer configured to format the received message for delivery to the first remote computer device” (Crivat ¶ [0072] 1st-2nd sentences: the information is encoded in the signal. For example, ¶ [0027] 4th sentence: the resulting message is presented in various formats. 
¶ [0060] 4th-5th sentences: the results are presented to user through a display component 612 such as graphical user interface. The data 602, interface component 608 and/or display component 612 are located remote from the other system 600 components and accessed through various means e.g., Internet portal, and so forth). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Asgari/Richter “system / product / method” to have further included Crivat’s teachings in order to have improved the statistical measures i.e. improved confidence levels as evidence for efficient computing at Crivat ¶ [0056] in view of MPEP 2143 G, and to have also provided low computing power when interacting with the server, as evidence by the efficient power management taught by Crivat at ¶ [0028] last two sentences in view of MPEP 2143 C, D or G. The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Asgari ¶ [0045], ¶ [0070] 2nd sentence in view Richter ¶ [0084], and in further view of Crivat ¶ [0022] last sentence, ¶ [0029] last sentence, ¶ [0068] last sentence, ¶ [0069] 2nd sentence, ¶ [0088] 2nd sentence.
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar statistical analysis on enterprise operations field of endeavor. In such combination each element would have merely performed the same analytical, data manipulation and transfer functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Asgari/Richter in further view of Crivat, the results of the combination would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143A). 

Claims 2, 9, 16 
Asgari / Richter / Crivat teaches all the limitations in claims 1, 8, 15 above.  
Asgari further teaches or suggests: “wherein the :
	- “generate the correlation data based on a first portion of the configuration information” (Asgari ¶ [0005] 3rd sentence: the better the objective function, the better the optimization result and the more efficient the optimization operation. 
	Asgari ¶ [0041] 6th sentence: each option correlates to empirically predetermined penalty weight such that the greater the importance the greater the penalty weight. Also,
	Asgari ¶ [0002] 5th-6th sentences:  solving CSP - Constraint Satisfaction Problem means finding one feasible solution within search space that satisfies the constraint conditions. Solving Free Optimization Problem-COP means finding a solution that is both feasible and optimal in that a minim (or maxim) value for desired condition(s) is realized.
	Asgari ¶ [0015] 3rd-8th sentences: the generic objective function is defined as a sum of credit and penalty components. A penalty component includes a penalty term multiplied by associated penalty weight. A credit component includes a credit term multiplied by associated credit weight. The credit terms represent the optimality conditions for the problem. The penalty terms represent the constraints for the problem. Each credit 
	Asgari mid-¶ [0044] ≈ 13th sentence: In step S16, processor 14 assesses whether optimization process converged upon a solution using objective function values S14, candidate solutions S12, configured objective function S10); 

	- “retrieve a second portion of the configuration information which is different from the first portion of the configuration information” (Asgari ¶ [0003] 1st-2nd sentences: the solution involves a mathematical search algorithm, whereby successively improved solutions are obtained over the course of a number of algorithm iterations. Each iteration, can be thought of as proposed solution results in improvement of objective function) “and” 
	
	- “for each of one or more cases in the second portion of the configuration information, identify attributes in the case data, identify in the stored correlation data projected outcomes associated with the identified case attributes, compare the identified projected outcomes with outcomes identified for the cases in the configuration information, and verify the projected outcomes with the identified outcomes”
	(Asgari ¶ [0003] 1st-2nd sentence: the solution involves a mathematical search algorithm, whereby successively improved solutions are obtained over the course of a number of algorithm iterations. each iteration, can be thought of as a proposed solution, results in improvement of an objective function. Also ¶ [0005] 1st sentence: each new problem or modification to a problem requires construction of new objective function.
	 Asgari ¶ [0007] 2nd-3rd sentences: each credit component includes credit term times associated credit weight. Each penalty term includes a penalty term times an associated penalty weight. ¶ [0040] 4th sentence: each optimization constraint 50 has a design value 52 associated therewith. ¶ [0041] 1st-2nd, 6th sentences: Each optimization parameter has a predetermined credit term and credit weight associated therewith stored in memory. Similarly, each optimization constraint has a predetermined penalty term and penalty weight associated therewith stored in memory. Each option correlates to an empirically predetermined penalty weight such that the greater the importance, the greater predetermined penalty weight. mid-¶ [0044]: processor runs simulated operation and generates a simulation result for each input parameter set of values. Then, in step nd-4th sentences, ¶ [0065] 3rd-6th sentences: performing the objective function operation for different candidate solutions to obtain figures of merit regarding the solutions. In this manner, the user treats the objective function as a tool in determining a solution to the optimization problem).  
	
	Asgari does not explain his/her algorithms (i.e. genetic Algorithms) as 
	- “self-learning” as explicitly claimed.  
* However *
         Richter in analogous statistical analysis on enterprise operations teaches/ suggests: 
	- “self-learning” (Richter ¶ [0078] 1st-3rd sentences: Fig.5 is a flowchart illustrating a method for automatically generating self-learning marketing campaigns utilizing genetic algorithms according to embodiments of the invention. The method begins at block 502 by identifying possible variables within data accessible to a marketing automation system that may be used to identify demographic groups and/or campaign data. The identified variables are attributes of a campaign and segment and correspond to heritable attributes of the campaign or segment).
       Rationales to have modified/combined Asgari / Richter are above and reincorporated. 
       Rationales to have modified/combined Asgari/Richter/Crivat were presented above. 


Claims 3, 10, 17 
Asgari / Richter / Crivat teaches all the limitations at claims 1, 8, 15 above.
Asgari / Richter as a combination does not explicitly recite: “further comprising an incoming message handler configured to interface with the application protocol layer and to receive the case data from the first remote computer device” However,
Crivat in such analogous statistical analysis on enterprise operations teaches/ suggests:
“further comprising an incoming message handler configured to interface with the application protocol layer and to receive the case data from the first remote computer device” (Crivat [0028] 1st-3rd sentences tabular data 102 and application 104 can be located remote from the predictive analysis engine component 106. That is to say, the disclosed computations, modeling and predictive analytics can be executed on a server independent of the location of the data. For example, the data 102 can be retained in a client machine and the predictive analysis engine component 106 and/or other system 100 components can be located on another machine, such as a remote server.¶ [0060] last sentence: The results 610 of predictive analysis engine component 606 can be presented to the user through a display component 612 such as a graphical user interface. In accordance with some embodiments, the data 602, interface component 608 and/or display component 612 are located remote from the other system 600 components and accessed through various means e.g., Internet portal, and so forth).
	Rationales to have modified/combined Asgari / Richter / Crivat were presented above and are reincorporated herein. 

Claims 4, 11, 18
Asgari / Richter / Crivat teaches all the limitations at claims 3, 10, 17 above.
Asgari / Richter as a combination does not explicitly recite: “further comprising a command handler coupled to the incoming message handler and configured to route the configuration information and the case data received via the incoming message handler”
Crivat in analogous statistical analysis on enterprise operations teaches/ suggests:
“further comprising a command handler coupled to the incoming message handler and configured to route the configuration information and the case data received via the incoming message handler” (Crivat [0020] 3rd-4th sentences:  by way of illustration, both an application running on a server and the server can be a component. The components may reside within a process and/or thread of execution and component may be localized on one computer and/or distributed between two or more computers.

	Crivat ¶ [0086] 3rd-5th sentences: one possible communication between client 1202 and server 1204 can be in the form of data packet adapted to be transmitted between two or more computer processes. The data packet may include a cookie and/or associated contextual information, for example. The system 1200 includes a communication framework 1206 (e.g., a global communication network such as the Internet) that can be employed to facilitate communications between the client(s) 1202 and the server(s) 1204.
	Crivat ¶ [0087] Communications can be facilitated through a wired (including optical fiber) and/or wireless technology. The client(s) 1202 are operatively connected to one or more client data store(s) 1208 that can be employed to store information local to the client(s) 1202 (e.g., cookie(s) and/or associated contextual information). Similarly, the server(s) 1204 are operatively connected to one or more server data store(s) 1210 that can be employed to store information local to the servers 1204. ¶ [0022] 4th sentence:
a carrier wave can be employed to carry computer-readable electronic data such as those used in transmitting and receiving electronic mail or in accessing a network such as the Internet or a local area network).
	Rationales to have modified/combined Asgari / Richter / Crivat were presented above and are reincorporated herein.

Claims 5, 12
Asgari / Richter / Crivat teaches all the limitations at claims 4, 11 above.
Asgari / Richter as a combination does not explicitly recite: 
	- “wherein when the command handler receives incoming configuration information, the command handler is configured to route the incoming configuration information to a data manager of the case management server”. However, 
Crivat in analogous statistical analysis on enterprise operations teaches/ suggests:
	- “wherein when the command handler receives incoming configuration information, the command handler is configured to route the incoming configuration information to a data manager of the case management server” (Crivat [0020] 3rd-4th rd-5th sentences: one possible communication between client 1202 and server 1204 can be in the form of data packet adapted to be transmitted between two or more computer processes. The data packet may include a cookie and/or associated contextual information. The system 1200 includes communication framework 1206 (e.g., a global communication network such as the Internet) that can be employed to facilitate communications between the client(s) 1202 and the server(s) 1204. ¶ [0087] 1st sentence: communications can be facilitated through wired (including optical fiber) and wireless technology. ¶ [0022] 4th sentence: a carrier wave can be employed to carry computer-readable electronic data such as those used in transmitting and receiving electronic mail or in accessing a network such as the Internet or a local area network), “wherein the data manager is configured to store the received configuration information in the data store” (¶ [0087] 2nd-3rd sentences: client(s) 1202 are operatively connected to client data store(s) 1208 employed to store information local to client(s) 1202 (cookie(s) and/or associated contextual info). Similarly, server(s) 1204 are operatively connected to server data store(s) 1210 employed to store information local to the servers 1204). 
	Rationales to have modified/combined Asgari / Richter / Crivat were presented above and are reincorporated herein.

Claims 6, 13, 19
Asgari / Richter / Crivat teaches all the limitations at claims 4, 11, 18 above.
Asgari / Richter as a combination does not explicitly teach: “wherein when the command handler receives incoming case data from the first remote computer device”  /  “the command handler is configured to route the- 22 -ATTORNEY DOCKET NO.Patent Application OPEN5350-1Customer No. 109422incoming case data to the predictive analysis engine” (Claims 6, 13) / “routing, when the command handler receives incoming configuration information, the incoming configuration information to a data manager that stores the received configuration information in the data store; and routing, when the command handler receives incoming case data from the first remote computer device, the incoming case data to the predictive analysis engine” (Claim 19) as claimed. However,
Crivat in analogous statistical analysis on enterprise operations teaches/ suggests:
“wherein when the command handler receives incoming case data from the first remote computer device”  /  “the command handler is configured to route the- 22 -ATTORNEY DOCKET NO.Patent Application OPEN5350-1Customer No. 109422incoming case data to the predictive analysis engine” (Claims 6, 13) / “routing, when the command handler receives incoming configuration information, the incoming configuration information to a data manager that stores the received configuration information in the data store; and routing, when the command handler receives incoming case data from the first remote computer device, the incoming case data to the predictive analysis engine” (Claim 19)
	(Crivat ¶ [0086] 3rd-5th sentences: one communication between client 1202 and server 1204 can be in the form of data packet adapted to be transmitted between two or more computer processes. The data packet may include a cookie and/or associated contextual information, for example. System 1200 includes a communication framework 1206 (e.g. a global communication network such as the Internet) that can be employed to facilitate communications between client(s) 1202 and server(s) 1204.
	Crivat ¶ [0087] Communications can be facilitated through wired (optical fiber) and/or wireless technology. Client(s) 1202 operatively connected to client data store(s) 1208 employed to store info local to the client(s) 1202 (e.g. cookie(s) and/or associated contextual information). Similarly, server(s) 1204 are operatively connected to server data store(s) 1210 employed to store info local to servers 1204. ¶ [0022] 4th sentence: a carrier wave can be employed to carry computer-readable electronic data such as those used in transmitting and receiving electronic mail or in accessing a network such as Internet or local area network. ¶ [0027] 1st sentence: tabular data info102 can be provided to a predictive analysis engine component 106. Also ¶ [0045] 3rd sentence, ¶ [0046]).
	Rationales to have modified/combined Asgari / Richter / Crivat were presented above and are reincorporated herein.



Claims 7, 14, 20
Asgari / Richter / Crivat teaches all the limitations at claims 1, 8, 15 above. Further, 
Asgari teaches or suggests: “wherein the predictive analysis engine is further configured to validate the generated correlation data against the received case data” (Asgari mid-¶ [0044]: processor runs simulated operation and generates a simulation result for each input parameter set of values. In step S14, processor 14 uses the objective function and the system outputs to generate objective function value for each candidate solution. In S16, processor 14 assesses whether optimization process converged upon a solution using the objective function values generated in S14. If no convergence is reached, then in step S18, the input parameter sets are modified, the optimization iteration count is increased and processing returns to S12. The generation, convergence assessment and modification operations of steps S12, S16 and S18 are performed according to any well-known optimization algorithm), “update the generated correlation data according to the received case data, and stored the updated correlation data” (Asgari Fig.4, ¶ [0003] 1st-5th sentence: the solution involves mathematical search algorithm whereby successively improved solutions are obtained over the course of a number of algorithm iterations. each iteration, is a proposed solution, resulting in improving objective function as mathematical expression having parameter values of a proposed solution as inputs. The objective function produces figure of merit for proposed solution. Comparison of objective function values provides measure relative strength of one solution vs another. ¶ [0044] ≈ 13th-14th sentences, Fig.4,S16: processor assesses whether optimization process converged upon solution using objective function values from S14. Fig.4 the iterative process circles back to S12 for next iteration at S18. ¶ [0066] 3rd sentence: the optimization process advance through steps S14, S16, S18 and back to S12 recursively until step S16 determines convergence for a generated candidate solution (i.e., operational plan). ¶ [0002] last sentence: finding a solution that is both feasible and optimal in the sense that minimum (or maximum) value for the desired condition(s) is realized. ¶ [0033] 1st sentence: the objective function satisfying the above definition is stored in the memory).

Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* US 20080120148 A1 reciting at ¶ [0334] 2nd sentence: “As an example, the user may configure the global objective S to represent a linear combination of the mean net present value for each asset A(k)”.
	* US 20100131453 A1 teaching Hypothesis Selection And Presentation Of One Or More Advisories
	* US 20120078825 A1 teaching Search result ranking using machine learning
	* US 20130024408 A1 teaching Action execution based on user modified [akin here configured] hypothesis
	* US 20060271210 A1 reciting at ¶ [0040] “Once these elements have been configured by the user, the process manager 120 identifies a corresponding Pareto Frontier at step 804 by applying a multi-objective optimization algorithm 106 to the predictive models 104”.
	* US 7603326 B2 reciting at column 11 lines 56-59: “In a parallel embodiment configuration, for example, a user(s) can collectively evaluate the parallel populations and select one of the given parallel embodiments, while modifying objectives”. And at column 18 lines 43-49: “In this configuration of the system, an evolutionary algorithm using user-specified mutation and crossover operators will use the user-defined objective function as the fitness function and will execute automatically, without human intervention for a user-specified number of generations or until a stopping criterion is met (e.g see FIG. 2)”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	February 3rd, 2022